UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ X ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to Rule 14a-12 MTM TECHNOLOGIES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it is determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: MTM TECHNOLOGIES, INC. 1200 High Ridge Road Stamford, Connecticut 06905 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON NOVEMBER 20, 2007 To the Shareholders of MTM Technologies, Inc.: You are cordially invited to attend the 2007 Annual Meeting of Shareholders (the “Annual Meeting”) of MTM Technologies, Inc. (the “Company”).Our Annual Meeting will be held on Tuesday, November 20, 2007 at The Stamford Marriott Hotel and Spa, located at 243 Tresser Boulevard, Stamford, CT 06901, commencing at 9:00 a.m. Eastern Time for the following purposes: 1. To elect six persons to the Board of Directors of the Company, each to serve until the next annual meeting of shareholders of the Company or until such person shall resign, be removed or otherwise leave office; 2. To approve an increase in the number of shares reserved for issuance under the Company’s 2004 Equity Incentive Plan from 4,000,000 shares to 6,000,000 shares; 3. To adopt an amendment to our Certificate of Incorporation increasing the number of authorized shares of common stock from 80,000,000 shares to 150,000,000 shares; 4. To adopt an amendment to our Certificate of Incorporation increasing the number of authorized shares of preferred stock from 40,000,000 shares to 48,000,000 shares and to designate such additional 8,000,000 shares of preferred stock as “blank check” preferred stock thereby increasing the number of shares of “blank check” preferred stock from 700,000 shares to 8,700,000 shares; 5. To ratify the appointment of Goldstein Golub Kessler LLP, as the Company’s independent registered public accounting firm for the 2008 fiscal year; and 6. To consider and act upon any other matters that may properly come before the Annual Meeting.The Board of Directors is not presently aware of any such matters. Only shareholders of record as of the close of business on September 23, 2007 (the “Record Date”) are entitled to receive notice of and to vote at the Annual Meeting and any adjournment thereof.A list of shareholders entitled to vote at the Annual Meeting will be available at the Annual Meeting for examination by any shareholder. The foregoing matters are more fully described in the Proxy Statement accompanying this Notice, to which your attention is directed. By Order of the Board of Directors, J.W. Braukman III Chief Financial Officer and Secretary Stamford, Connecticut October [], 2007 Whether or not you attend the meeting, each shareholder is urged to complete, date, sign and return the accompanying proxy card to assure that the shareholder’s vote will be counted. MTM TECHNOLOGIES, INC. 1200 High Ridge Road Stamford, Connecticut 06905 PROXY STATEMENT Introductory Comment Throughout this Proxy Statement, the terms “we,” “us,” “our”, “our company” and “the Company”, refer to MTM Technologies, Inc. and, unless the context indicates otherwise, our subsidiaries on a consolidated basis; and “you” and “your” refers to the individual shareholders of our company. “Pequot Fund” refers to Pequot Private Equity Fund III, L.P.; “Pequot Partners” refers to Pequot Offshore Private Equity Partners III, L.P., andcollectively with Pequot Fund, “Pequot,” “Constellation Venture” refers to Constellation Venture Capital II, L.P., “Constellation Offshore” refers to Constellation Venture Capital Offshore II, L.P., “BSC” refers to The BSC Employee Fund VI, L.P., “CVC” refers to CVC II Partners, LLC, and collectively with Constellation Venture, Constellation Offshore and BSC, “Constellation.” INFORMATION ABOUT THE ANNUAL MEETING Location of the Annual Meeting and Shareholders Entitled to Vote The 2007 Annual Meeting of Shareholders of the Company will be held at The Stamford Marriott Hotel and Spa, located at 243 Tresser Boulevard, Stamford, CT 06901, on Tuesday, November 20, 2007, commencing at 9:00 a.m. Eastern time. All of our shareholders of record as of the close of business on September 23, 2007, are entitled to attend and vote at the Annual Meeting. Information About This Proxy Statement We sent you this Proxy Statement and the enclosed Proxy Card because our Board of Directors is soliciting your proxy to vote your shares at the Annual Meeting.This Proxy Statement contains information that we are required to provide to you under the rules of the Securities and Exchange Commission (the “SEC”) and that is designed to assist you in voting your shares. We began mailing these proxy materials on or about October [], 2007 to all shareholders of record as of the close of business on September 23, 2007. In addition to soliciting by mail, our directors, officers and other employees may solicit proxies in person, or by telephone, facsimile transmission or other means of electronic communication.We also will pay brokers, nominees, fiduciaries and other custodians their reasonable fees and expenses for forwarding proxy materials to beneficial owners and obtaining their voting instructions. Information About Voting You can vote on matters coming before the Annual Meeting by proxy or in person. If you choose to vote by proxy, you can do so by completing, signing, dating and returning the enclosed Proxy Card.If you do this, the individuals named on the Proxy Card will be your proxies and they will vote your shares in the manner you indicate.If you do not indicate instructions on the Proxy Card but sign, date and return it, the proxies will vote your shares FOR Proposals Numbered 1 through 5 and according to the recommendations of the Company’s Board of Directors on any other matters that may properly come before the Annual Meeting or any adjournment or adjournments thereof. Our Board of Directors anticipates that all of the nominees listed in this Proxy Statement will be available for election and does not know of any other matters that may be brought before the Annual Meeting.If any other matters should come before the Annual Meeting or any of the nominees for the Board of Directors is not available for election, the proxies will have discretionary authority to vote in accordance with their best judgment on such matters unless the Proxy Card is marked to the contrary. You may attend the Annual Meeting and cast your votes directly at the Annual Meeting.You may do this even if you have signed and returned the enclosed Proxy Card, provided that you revoke the proxy.You may revoke the proxy at any time before it is voted by: · sending a written notice of revocation addressed to Investor Relations, at our corporate offices, 1200 High Ridge Road, Stamford, Connecticut 06905, · delivering a later dated proxy, or · voting in person at the Annual Meeting. If you want to vote at the Annual Meeting, but your shares are held in the name of a broker or other nominee, you should obtain a proxy from your broker or nominee naming you as its proxy in order to vote your shares. Information About Votes Necessary for Action to be Taken Our Series A-1 Preferred Stock, Series A-2 Preferred Stock, Series A-3 Preferred Stock, Series A-4 Preferred Stock, Series A-5 Preferred Stock, Series A-6 Preferred Stock, Series A-7 Preferred Stock and Series A-8 Preferred Stock (collectively referred to as the “Series A Preferred Stock”) and Common Stock are the only classes of our voting securities presently outstanding. The Series A Preferred Stock votes on an as converted basis, such that each share of Series A Preferred Stock is entitled to that number of votes as equals the number of shares of common stock that the holder of such share of Series A Preferred Stock would receive upon conversion of the share of Series A Preferred Stock, provided that (i) for the Series A-1, A-2, and A-3 shares, such number of votes shall not exceed such number of shares of common stock which would be received based on a conversion price of $1.45 per preferred share, (ii) the Series 2 A-4, A-5, A-6, and A-7 shares shall not exceed one vote per share, and (iii) the Series A-8 Preferred Stock, shall be one vote per each share of Common Stock into which the shares of Series A-8 Preferred Stock held by such Holder would be converted if the Series A-8 Conversion Price were $1.177 per share (subject to appropriate adjustment for stock splits, stock dividends, combinations and other similar recapitalizations affecting such shares). We had 28,711,272 shares of Series A Preferred Stock and 13,271,665 shares of our common stock outstanding as of the Record Date for the Annual Meeting.For voting purposes, the 28,711,272 shares of Series A Preferred Stock would convert into 32,238,693 shares of common stock.Each share of Series A Preferred Stock as so converted, together with our common stock, is hereinafter collectively referred to as our “Voting Stock.”Each share of Voting Stock is entitled to one vote at the Annual Meeting.The presence at the Annual Meeting, either in person or by proxy, of holders of at least a majority of our Voting Stock that is outstanding as of the close of business on the record date is necessary to have a quorum which allows us to conduct business at the Annual Meeting. The election of directors is by a plurality of votes cast.Since the shareholders will be entitled to vote for up to six individuals for election to our Board of Directors, the six candidates with the most votes will be the individuals elected at the Annual Meeting to our Board of Directors. Proxies marked “abstain” with respect to proposals and proxies marked to deny discretionary authority on all other matters will only be counted for the purpose of determining the presence of a quorum.In addition, where brokers are prohibited from exercising discretionary authority for beneficial owners who have not provided voting instructions (commonly referred to as “broker non-votes”), those shares will not be included in the vote totals. 3 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS Our Series A Preferred Stock and Common Stock are the only classes of our voting securities presently outstanding. The following table sets forth as of the Record Date the beneficial ownership of the following persons: · each person known by us to beneficially own 5% or more of our Series A Preferred Stock and/or our common stock, based on filings with the SEC and certain other information;. · each of our “named executive officers” and directors; and · all of our executive officers and directors as a group. Beneficial ownership is determined in accordance with the rules of the SEC and includes voting and investment power. In addition, under SEC rules, a person is deemed to be the beneficial owner of securities which may be acquired by such person upon the exercise of options and warrants or the conversion of convertible securities within 60 days from the date on which beneficial ownership is to be determined. Our “named executive officers,” in accordance with SEC rules, are those executive officers who are required to be listed pursuant to Item 402(a)(3) of Regulation S-K. Except as otherwise indicated in the notes to the Beneficial Ownership Table, we believe that all shares are beneficially owned, and investment and voting power is held by, the persons named as owners; and the address for each beneficial owner listed in the table, except where otherwise noted, is MTM Technologies, Inc., 1200 High Ridge Road, Stamford, Connecticut 06905. 4 Series A Preferred Stock Common Stock Name of Shareholder Amount and Nature of Beneficial Ownership Percentage of Outstanding Shares Amount and Nature of Beneficial Ownership Percentage of Outstanding Shares Pequot Capital Management, Inc. (1) 22,331,343 (2) 77.8 32,274,803 (3) 70.9 Gerald A. Poch (4) 22,331,343 (5) 77.8 32,334,803 (6) 71.0 Constellation Group (7) 6,379,929 (8) 22.2 8,550,917 (9) 39.2 Clifford Rucker (10) 0 0.0 3,377,566 25.4 Howard A. Pavony 0 0.0 795,656 (11) 6.0 Steven H. Rothman 0 0.0 897,303 (12) 6.7 Arnold Wasserman 0 0.0 145,750 (13) 1.1 William Lerner 0 0.0 112,250 (14) 0.8 Alvin E. Nashman 0 0.0 112,250 (15) 0.8 Steven Stringer 0 0.0 220,558 (16) 1.6 J.W. Braukman III 0 0.0 71,250 (17) 0.5 Richard R. Heitzmann (18) 0 (19) 0.0 0 (20) 0.0 Thomas Wasserman (21) 0 (22) 0.0 0 (23) 0.0 All directors and executive officers as a group (persons) 28,711,272 (24) 100.0 41,547,778 (25) 76.0 (1) According to a Schedule 13D/A filed with the SEC on February 4, 2004, as amended, Pequot Capital Management, Inc. ("Pequot Capital") is the investment advisor/manager for both the Pequot Fund and Pequot Partners and holds voting and dispositive power over all shares held by such entities. Arthur J. Samberg is the executive officer, director and controlling shareholder of Pequot Capital. Gerald A. Poch, the chairman of our Board of Directors since May 21, 2004, and Richard R. Heitzmann, one of our directors since May 21, 2004, are each employees of Pequot Capital and, along with Mr. Samberg, disclaim beneficial ownership of these securities except to the extent of their pecuniary interest.The address for Pequot Capital, as well as the Pequot Fund and Pequot Partners is 500 Nyala Farm Road, Westport, Connecticut 06880. (2) Represents (a) 3,026,611 shares of Series A-1 Preferred Stock owned of record by the Pequot Fund, (b) 426,653 shares of Series A-1 Preferred Stock owned of record by Pequot Partners, (c) 1,859,203 shares of Series A-2 Preferred Stock owned of record by the Pequot Fund, (d) 262,087 shares of Series A-2 Preferred Stock owned of record by Pequot Partners, (e) 1,787,696 shares of Series A-3 Preferred Stock owned of record by Pequot Fund, (f) 252,006 shares of Series A-3 Preferred Stock owned of record by Pequot Partners, (g) 4,741,606 shares of Series A-4 Preferred Stock owned of record by Pequot Fund, (h) 668,411 shares of Series A-4 Preferred Stock owned of record by Pequot Partners, (i) 2,431,267 shares of Series A-5 Preferred Stock owned of record by Pequot Fund, (j) 342,728 shares of Series A-5 Preferred Stock owned of record by Pequot Partners, (k) 1,784,918 shares of Series A-6 Preferred Stock owned of record by Pequot Fund, (l) 251,615 shares of Series A-6 Preferred Stock owned of record by Pequot Partners, (m) 3,289,425 shares of Series A-7 Preferred Stock owned of record by Pequot Fund, (n) 463,702 shares of Series A-7 Preferred Stock owned of record by Pequot Partners, (o) 651,566 shares of Series A-8 Preferred Stock owned of record by Pequot Fund, (p) 91,849 shares of Series A-8 Preferred Stock owned of record by Pequot Partners. Does not include any shares of Series A Preferred Stock that we may issue in lieu of cash dividends on the Series A Preferred Stock for any period after May 21, 2007. Accrual of dividends on the Series A Preferred Stock commenced on May 21, 2006. (footnotes continued on next page) 5 (footnotes continued from previous page) (3) Represents (a) the maximum 26,980,659 shares of our common stock issuable upon conversion of all of the Series A Preferred Stock currently owned of record by Pequot Fund and Pequot Partners, as discussed in note (2) to this Beneficial Ownership Table, which shares are convertible within the 60 days following the date of the Beneficial Ownership Table, (b) 4,640,049 shares of our common stock issuable upon exercise of warrants held of record by the Pequot Fund, which shares are exercisable within the 60 days following the date of this Beneficial Ownership Table, (c) 654,095 shares of our common stock issuable upon exercise of warrants held of record by Pequot Partners, which shares are exercisable within the 60 days following the date of this Beneficial Ownership Table. The numbers of shares of our common stock issuable upon conversion of the Series A Preferred Stock and exercise of the warrants which the Pequot Fund and Pequot Partners own of record are subject to anti-dilution adjustment. Does not include any shares of Series A Preferred Stock that we may issue in lieu of cash dividends on the Series A Preferred Stock for any period after May 21, 2007. Accrual of dividends on the Series A Preferred Stock commenced May 21, 2006. (4) The address for Mr. Poch is c/o Pequot Capital Management, Inc., 500 Nyala Farm Road, Westport, Connecticut 06880. (5) Includes the shares of Series A Preferred Stock beneficially owned by Pequot Capital Management, Inc. (see note (2) to this Beneficial Ownership Table), of which Mr. Poch is a Managing Director. Mr. Poch disclaims beneficial ownership to the Series A Preferred Stock beneficially owned by Pequot Capital Management, Inc., except to the extent of his pecuniary interest therein. (6) Represents 60,000 shares of our common stock held by Mr. Poch in his personal account plus the 32,274,803 shares of our common stock beneficially owned by Pequot Capital (see note (3) to this Beneficial Ownership Table), of which Mr. Poch is a Managing Director. Mr. Poch disclaims beneficial ownership to our common stock beneficially owned by Pequot Capital Management, Inc., except to the extent of his pecuniary interest therein. (7) According to Amendment No. 4 to Schedule 13D filed with the SEC on January 19, 2007 and information provided to us by Constellation, The Bear Stearns Companies Inc. (“BSCI”) is the sole managing member of Constellation Ventures Management II, LLC (“Management”) and the sole stockholder of Bear Stearns Asset Management Inc. (“BSAM”). Management is the sole managing general partner of BSC, the sole general partner of Constellation Venture and the sole general partner of Constellation Offshore . Mr. Clifford H. Friedman, who served on our board of directors from December 7, 2004 to August 9, 2005, is a member of Management and a senior managing director of BSAM. Mr. Thomas Wasserman, who has served as our director since August 9, 2005, is an employee of BSAM. BSAM is the sole managing member of CVC and investment adviser to BSC, Constellation Ventures, Constellation Offshore and CVC. Management, BSAM and Mr. Friedman share investment and voting control of shares beneficially owned by BSC, Constellation Ventures and Constellation Offshore. BSAM exercises sole investment and voting control of shares beneficially owned by CVC. BSCI, Management, BSAM and Mr. Friedman disclaim beneficial ownership over the shares held by BSC, Constellation Ventures, Constellation Offshore and CVC except to the extent of their pecuniary interests therein. The address for each entity and person in the Constellation Group is 383 Madison Avenue, New York, New York 10179. (footnotes continued on next page) 6 (footnotes continued from previous page) (8) Represents (a) 1,018,292 shares of Series A-3 Preferred Stock owned of record by Constellation Venture, (b) 541,887 shares of Series A-3 Preferred Stock owned of record by Constellation Offshore, (c) 454,094 shares of Series A-3 Preferred Stock owned of record by BSC, (d) 25,428 shares of Series A-3 Preferred Stock owned of record by CVC, (e) 1,453,646 shares of Series A-4 Preferred Stock owned of record by Constellation Venture, (f) 773,562 shares of Series A-4 Preferred Stock owned of record by Constellation Offshore, (g) 648,234 shares of Series A-4 Preferred Stock owned of record by BSC, (h) 36,299 shares of Series A-4 Preferred Stock owned of record by CVC, (i) 244,389 shares of Series A-5 Preferred Stock owned of record by Constellation Venture (j) 130,052 shares of Series A-5 Preferred Stock owned of record by Constellation Offshore, (k) 108,981 shares of Series A-5 Preferred Stock owned of record by BSC, (l) 6,102 shares of Series A-5 Preferred Stock owned of record by CVC, (m) 260,575 shares of Series A-6 Preferred Stock owned of record by Constellation Venture, (n) 138,666 shares of Series A-6 Preferred Stock owned of record by Constellation Offshore, (o) 116,200 shares of Series A-6 Preferred Stock owned of record by BSC, (p) 6,507 shares of Series A-6 Preferred Stock owned of record by CVC, (q) 208,189 shares of Series A-7 Preferred Stock owned of record by Constellation Venture, (r) 110,788 shares of Series A-7 Preferred Stock owned of record by Constellation Offshore, (s) 92,839 shares of Series A-7 Preferred Stock owned of record by BSC, and (t) 5,199 shares of Series A-7 Preferred Stock owned of record by CVC. Does not include any shares of Series A Preferred Stock that we may issue in lieu of cash dividends on the Series A Preferred Stock for any period after May 21, 2007. Accrual of dividends on the Series A Preferred Stock commenced May 21, 2006. (9) Represents (a) the maximum 7,278,968 shares of our common stock issuable upon conversion of all of the Series A Preferred Stock currently owned of record by the Constellation Group, as discussed in note (8) to this Beneficial Ownership Table, which shares are convertible within the 60 days following the date of the Beneficial Ownership Table, (b) 635,002 shares of our common stock issuable upon exercise of warrants held of record by Constellation Venture, which shares are exercisable within the 60 days following the date of this Beneficial Ownership Table, (c) 337,918 shares of our common stock issuable upon exercise of warrants held of record by Constellation Offshore, which shares are exercisable within the 60 days following the date of this Beneficial Ownership Table, (d) 283,171 shares of our common stock issuable upon exercise of warrants held of record by BSC, which shares are exercisable within the 60 days following the date of this Beneficial Ownership Table, and (e) 15,858 shares of our common stock issuable upon exercise of warrants held of record by CVC, which shares are exercisable within the 60 days following the date of this Beneficial Ownership Table. The numbers of shares of our common stock issuable upon conversion of the Series A Preferred Stock and exercise of the warrants which the Constellation Group owns of record are subject to anti-dilution adjustment. Does not include any shares of Series A Preferred Stock that we may issue in lieu of cash dividends on the Series A Preferred Stock for any period after May 21, 2007. Accrual of dividends on the Series A Preferred Stock commenced May 21, 2006. (10) The address for Mr. Rucker is c/o Pappas and Lenzo, 114 Union Wharf, Boston, MA 02109. (11) Included 5,200 shares of our common stock issuable upon exercise of options granted to Mr. Pavony, which are exercisable within the 60 days following the date of this Beneficial Ownership Table. (12) Includes 109,200 shares of our common stock issuable upon exercise of options granted to Mr. Rothman, which shares are exercisable within the 60 days following the date of this Beneficial Ownership Table. Does not include 4,000 shares of our common stock issuable upon exercise of options, which shares are not exercisable within the 60 days following the date of this Beneficial Ownership table nor does it include 2,000 restricted share units which do not vest within the 60 days following the date of this Beneficial Ownership table, or 1,125 shares of our common stock held by Mr. Rothman’s spouse. (footnotes continued on next page) 7 (footnotes continued from previous page) (13) Includes 108,000 shares of our common stock issuable upon exercise of options granted to Mr. Wasserman, which are exercisable within the 60 days following the date of this Beneficial Ownership Table. (14) Includes 85,500 shares of our common stock issuable upon exercise of options granted to Mr. Lerner, which are exercisable within the 60 days following the date of this Beneficial Ownership Table. (15) Includes 85,500 shares of our common stock issuable upon exercise of options granted to Dr. Nashman, which are exercisable within the 60 days following the date of this Beneficial Ownership Table. (16) Represents 220,558 shares of our common stock issuable upon exercise of options granted to Mr. Stringer, which are exercisable within 60 days following the date of this Beneficial Ownership Table. Does not include 148,642 shares of our common stock issuable upon exercise of options, which are not exercisable within the 60 days following the date of this Beneficial Ownership Table nor does it include 60,900 restricted stock units which do not vest within the 60 days following the date of the Beneficial Ownership Table. (17) Represents 62,500 shares of our common stock issuable upon exercise of options granted to Mr. Braukman and 8,750 shares of our common stock issuable upon vesting of restricted stock units granted to Mr. Braukman, which are exercisable in the case of options or vest in the case of restricted stock units within 60 days following the date of this Beneficial Ownership Table. Does not include 187,500 shares of our common stock issuable upon exercise of options granted to Mr. Braukman, which are not exercisable within 60 days following the date of the Beneficial Ownership Table nor does it include 26,250 units which do not vest within 60 days following the date of the Benefit Ownership Table. (18) The address for Mr. Heitzmann is c/o Pequot Capital Management, Inc., 500 Nyala Farm Road, Westport, Connecticut 06880. (19) Does not include the shares of Series A Preferred Stock beneficially owned by Pequot Capital (see note (2) to this Beneficial Ownership Table), of which Mr. Heitzmann is a Senior Vice President. Mr. Heitzmann does not have voting power nor investment power with respect to the Series A Preferred Stock beneficially owned by Pequot Capital. (20) Does not include the shares of our common stock beneficially owned by Pequot Capital (see note (3) to this Beneficial Ownership Table), of which Mr. Heitzmann is a Senior Vice President. Mr. Heitzmann does not have voting power nor investment power with respect to our common stock beneficially owned by Pequot Capital. (21) The address for Mr. Wasserman is c/o Bear Stearns Asset Management Inc., 383 Madison Avenue, New York, New York 10179. (22) Does not include the shares of our Series A Preferred Stock beneficially owned by Constellation Venture, Constellation Offshore, BSC and CVC (see note (8) to this Beneficial Ownership Table). Mr. Wasserman is a Vice President of Constellation Ventures. Mr. Wasserman does not have voting power nor investment power with respect to the Series A Preferred Stock beneficially owned by Constellation Venture, Constellation Offshore, BSC or CVC. (footnotes continued on next page) 8 (footnotes continued from previous page) (23) Does not include the shares of our common stock beneficially owned by Constellation Venture, Constellation Offshore, BSC and CVC (see note (9) to this Beneficial Ownership Table). Mr. Wasserman is a Vice President of Constellation Ventures. Mr. Wasserman does not have voting power nor investment power with respect to the common stock beneficially owned by Constellation Venture, Constellation Offshore, BSC or CVC. (24) Includes those Series A Preferred Stock beneficially owned by our current executives officers and directors, as set forth in notes to this Beneficial Ownership Table. (25) Includes those common shares beneficially owned by our current executives officers and directors, as set forth in notes to this Beneficial Ownership Table. Restated Shareholders’ Agreement On August 1, 2005 we entered into an Amended and Restated Shareholders’ Agreement (as amended, the “Restated Shareholders Agreement”) with Pequot, Constellation, Howard A. Pavony and Steven H. Rothman. The Restated Shareholders Agreement reflected certain amendments to the original Shareholders’ Agreement entered into by the parties on May 21, 2004, as a condition to the consummation of our sale to the Pequot Fund and Pequot Partners of our Series A-1 Preferred Stock. The Restated Shareholders Agreement provides that parties agree to vote, or cause to be voted, all securities of the Company owned by such party or over which such party has voting control so that the number of directors will consist of: (i) the Company’s CEO; (ii) two directors designated by Pequot Capital, or its assignee; (iii) one director designated by Constellation or its assignee; (iv) Mr. Rothman; (v) three “independent” directors, within the meaning of “independent” under the current rules of NASDAQ, selected by the Company’s nominating and corporate governance committee; and (vi) two additional independent directors to be selected by the CEO and reasonably acceptable to the Company’s nominating and corporate governance committee. Under certain circumstances where Pequot holds less than 25% of the securities Pequot purchased pursuant to the Purchase Agreement, the right to designate two directors in (ii) above will be reduced to one director and the above voting provisions will be adjusted in the manner described in the Restated Shareholders’ Agreement. On July 7, 2006, in connection with the termination of his employment with the Company, Mr. Rothman waived the obligation that Pequot and Constellation vote in favor of his appointment as a director and Mr. Rothman did not stand for reelection to the Board of Directors at the Company’s 2006 Annual Meeting of Shareholders. The obligation of the parties under the Restated Shareholders’ Agreement will expire upon the earliest to occur of (i) the completion of any voluntary or involuntary liquidation or dissolution of the Company, (ii) the sale of all or substantially all of the Company’s assets or of a majority of the outstanding equity of the Company to any person that is not a party to the Restated Shareholders’
